712 S.E.2d 881 (2011)
Latrecia TREADWAY
v.
Susanna Krammer DIEZ, Gene Lummus, Gene Lummus Harley Davidson, Inc., Mike Calloway, individually and officially, John Doe, individually and officially, County of Buncombe, Buncombe County Sheriff's Department.
No. 52A11.
Supreme Court of North Carolina.
March 10, 2011.
Thomas J. Doughton, Winston-Salem, for Buncombe County Sheriff's Department.
Robert J. Lopez, Asheville, for Treadway, Latrecia.
Rex Morgan, Charlotte, for Lummus, Gene.
Payton D. Hoover, Charlotte, for Diez, Susanna Krammer.

ORDER
Upon consideration of the petition for discretionary review, filed by Defendant (Buncombe County Sheriff's Department) on the 3rd of February 2011 in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Allowed by order of the Court in conference, this the 10th of March 2011."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).
Defendant shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.
Accordingly, the new brief of the Defendant shall be filed with this Court not more than 30 days from the date of certification of this order.
JACKSON, J. recused.